Order entered March 18, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01119-CR
                              No. 05-20-01120-CR
                              No. 05-20-01121-CR
                              No. 05-20-01122-CR
                              No. 05-20-01123-CR
                              No. 05-20-01124-CR
                              No. 05-20-01125-CR

                  ANDREW COLE HAMILTON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-81112-2020, 296-81113-2020, 296-81114-2020,
    296-81659-2020, 296-81978-2020, 296-82339-2020 & 296-82340-2020

                                     ORDER

      The reporter’s record in these appeals was due on February 5, 2021. When it

was not filed, we notified court reporter Janet Dugger by postcard dated February

9, 2021 that the reporter’s record was overdue and directed her to file it by March
11, 2021. To date, the reporter’s record has not been filed, and we have had no

communication from Janet Dugger regarding the same.

      We ORDER the reporter’s record filed by April 19, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr. Presiding Judge, 296th Judicial District Court; to court reporter Janet

Dugger, 296th Judicial District Court; and to counsel for all parties.



                                              /s/    LANA MYERS
                                                     JUSTICE